Citation Nr: 1213129	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-13 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss, to include as secondary to service-connected disability.

4.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO.

By way of a May 2009 rating decision, the RO granted service connection for neuropathy of the upper and lower extremities and assigned a 20 percent disability rating for each upper extremity, and 10 percent for each lower extremity, effective on July 26, 2007.  The RO also granted service connection for hypertension, assigning a 10 percent disability rating, effective on July 26, 2007.

In a March 2012 Written Brief Presentation, the Veteran's representative requested that the issue be developed on a direct and secondary basis.  The issues have been rephrased accordingly.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The now-reopened claim of service connection for bilateral hearing loss and tinnitus are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus; the Veteran was notified of this decision and apprised of his appellate right, but did not file a timely appeal.

2.  The evidence received since the May 2003 decision, by itself, relates to an unestablished fact necessary to substantiate the claims of service connection.


CONCLUSION OF LAW

New and material evidence has been presented subsequent to the May 2003 rating decision to reopen the claim of service connection for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159   (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  

It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

Initially, the Board observes that the Veteran's claims of service connection for bilateral hearing loss and tinnitus were previously considered and denied by the RO in a rating decision dated in May 2003.  

The Veteran was notified of that decision and of his appellate rights; however,  he is not shown to have submitted a timely Notice of Disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2007, the Veteran requested that his claims of service connection for bilateral hearing loss and tinnitus be reopened.  However, the October 2007 rating decision currently on appeal denied reopening the claims because new and material evidence was not submitted. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

As noted, the May 2003 rating decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The evidence available at the time of that rating decision consisted of service treatment records, private medical reports dated from September 1985 from Lovelace Medical Center, and private medical reports from March 2001 to February 2003 from Dr. K.W.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1993 rating decision and finds that this evidence, particularly testimony and lay evidence with a new theory of entitlement (i.e., secondary), constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.   

Moreover, these new treatment records do suggest that the Veteran may have a hearing disability and tinnitus that are related to service.  There is enough evidence that would trigger VA's duty to provide an examination for both claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Board finds that new and material evidence has been presented to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus.   



ORDER

As new and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and tinnitus, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the Veteran has not been afforded a VA examination in connection with his claim of service connection for hearing loss and tinnitus.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any hearing loss and tinnitus that may be present.  

The RO should also obtain and associate with the claims folder any outstanding VA medical records and pertinent private records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information referable to all 
treatment rendered for his claimed hearing loss and tinnitus since service.  

The RO should take all indicated action to obtain copies of any outstanding VA or non-VA medical records pertaining to the claimed disorders.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  The Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, in-service hearing conservation data, post-service medical records, and statements.  

It should be noted that the absence of in-service evidence of a hearing disability and tinnitus during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran contends that he had significant noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran currently has hearing disability and tinnitus that are due to excessive noise exposure or another incident of his period of active service or are caused or aggravated by any service-connected disability. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing all indicated development, the RO should review the reopened claim in light of all the evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


